Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 1/06/2022 has been received and claims 1-3 and 5-8 are pending.
Claim Objections
Claims 1-3 and 5-8 are objected to because of the following informalities:  
in lines 8 (line 23 on p. 2) of Claim 1, delete “and,”; 
in line 15 (line 30 on p. 2) of Claim 1, delete “and,”; 
in line 20 (line 6 on p. 3) of Claim 1, delete “and,”; 
in line 23 (line 9 on p. 3) of Claim 1, delete “and,”; 
in line 27 (line 13 on p. 3) of Claim 1, delete “and,”; 
in line 30 (line 16 on p. 3) of Claim 1, delete “and,”; 
in line 37 (line 23 on p. 3) of Claim 1, delete “and,”;
in line 40 (line 26 on p. 3) of Claim 1, delete “and,”; 
in line 42 (line 28 on p. 3) of Claim 1, delete “and,”; 
in line 44 (line 30 on p. 3) of Claim 1, delete “and,”; 
in line 48 (line 34 on p. 3) of Claim 1, delete “and,”; 
in line 53 (line 9 on p. 4) of Claim 1, delete “and,”;
in line 60 (line 20 on p. 4) of Claim 1, delete “g)” and insert --f)--;
in line 4 of Claim 5, insert --at least one-- before “inner”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear whether “a6) a container … containing a water sterilizing medium” is setting forth same structure as “c) … a water-containing ampoule”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (5520892) in view of Mowry (20090080490).
As to Claims 1 and 7, Bowen (‘892) discloses a method of sterilizing an implement prior to bringing said implement into contact with a patient comprising: 
a) providing a sterilizing device (10) wherein said 20sterilizing device (10) includes: 
al) a sterilization chamber having the shape of an elongate cartridge (50) suited for containing at least one implement to be sterilized (54) (see Figures 4-7); 
a2) a housing including a heating section (16) and a 25cooling section (40) thermally insulated from each other, wherein said heating section (16) has a first aperture (12) therein and said cooling section (40) has a second aperture (14) therein, wherein said first (12) and second (14) apertures are suited for receiving said elongate cartridge (50) sequentially into said 30heating section (16) and said cooling section (40) (see Figures 1-3 and 7); 
a2i) wherein said heating section (16) includes an inner case (i.e. outer tubular aluminum case 18) and at least one inner elongate tubular case (i.e. inner tubular aluminum case 20) in a substantially coaxial configuration, wherein said215/998,047Amendment and Remarks PED1/PCT/USDin Connection withOffice Action dated 09/08/20215inner case (18) forms a heating chamber suited for containing said at least one inner elongate tubular case (20) (see Figure 2); 
a2ii) wherein said cooling section (40) includes a cooling tube (42) capable of receiving said elongate cartridge (50) following processing in said heating section (16) (see Figure 3); 
10a3) thermally conductive ballast material (i.e. paraffin – see Col. 3 line 32) within said inner case (18) and substantially filling the space surrounding said at least one inner elongate tubular case (20) (see Figures 2 and 7); 
a4) at least one heater (28 – 80, 82) mounted within the space 15between said inner case (18) and said at least one inner elongate tubular case (20) (see Figure 2); 
a5) a temperature control system (see Figures 8 and 10) including at least one temperature sensor (30) within said inner case (18) coupled to said at least one heater (28 – 80, 82) through said temperature control system (see Figures 2 and 7) wherein said temperature control system includes at least one solid state relay switch (32) and at least one temperature controller (see Figures 2, 7-8 and 10);
a6) a container (60) within said elongate cartridge (50) 25wherein said container (60) contains a water sterilizing medium (see entire document, particularly Figures 4-5 and 7, Col. 3 line 64, Col. 6 lines 7-15 and 29-31); 
a7) a pressure switch (90) within said elongate cartridge (50) (see Figures 5 and 7); and
a8) a fan (46) circulating coolant (i.e. air) through said cooling section (40) (see entire document, particularly Figures 1-3 and 6, Col. 2 line 62 through Col. 4 line 65, particularly Col. 3 lines 45-48); 
b) introducing at least one device to be sterilized (54) 30into said elongate cartridge (50) (see entire document, particularly Figures 4-5 and 7, Col. 5 line 60 to Col. 6 line 6); 
c) introducing a water-containing ampoule (60) into said elongate cartridge (50) and causing (via 100) said water-containing ampoule (60) to be ruptured, releasing the water in said water-containing ampoule (60) into said elongate cartridge (50) (see entire document, particularly Figure 7, Col. 5 line 67 to Col. 6 line 6); 315/998,047Amendment and Remarks PED1/PCT/USDin Connection with Office Action dated 09/08/2021 
5d) inserting said elongate cartridge (50) into said heating section (16) and heating said water in said elongate cartridge (50) to produce saturated steam at a desired temperature as determined by comparison of measured temperature and pressure with accepted Steam tables (see entire document, particularly Col. 6 lines 7-52 and 58-63, particularly lines 7-35, Col. 7 lines 45-51, Col. 8 lines 12-24); 
e) using a control system to attain and control temperature within a specified range, maintaining said saturated steam in steady state for a desired time interval to ensure adequate sterilization yet not risking damage to heat-sensitive components of said at 15least one implement to be sterilized (see entire document, particularly Col. 6 line 58 to Col. 8 line 60); and, 
20f) transferring said elongate cartridge (50) to said cooling section (40) for sufficient time for the sterilized device to be cooled to a temperature for safe handling after being sterilized in the heating section (16) (see entire document, particularly Col. 8 lines 24-37).
Bowen (‘892) does not appear to specifically teach that the temperature control system is a5) a feedback temperature control system including at least one temperature sensor within said inner case or proximate thereto coupled to said at least one 20heater through said feedback temperature control system wherein said feedback temperature control system includes at least one solid state relay switch and at least one temperature controller and 10e) using said feedback temperature control system to attain and control temperature within a specified range.
It was known in the art before the effective filing date of the claimed invention to provide a feedback temperature control system including at least one temperature sensor, at least one solid state relay switch, and at least one temperature controller to attain and control temperature within a specified range. Mowry (‘490) discloses a device comprising a feedback temperature control system (1100) that includes at least one temperature sensor (i.e. thermocouple – see p. 2 [0022]), at least one solid state relay switch (see p. 5 [0096] – line 7), and at least one temperature controller (i.e. PLC (programmable logic controller – see p. 5 [0096] – lines 1-3) in order to attain and control temperature within a specified range (see entire document, particularly p. 2 [0021]-[0027], p. 5 [0096] – lines 3-6, 10-12, 14-23, and 29-35). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a feedback temperature control system comprising at least one temperature sensor, at least one solid state relay switch, and at least one temperature controller in the method of Bowen in order to provide precise and real-time timing capability with good redundancy and fail-over capabilities as shown by Mowry.
As to Claim 2, while Bowen (‘892) discloses that the temperature control system controls temperature to substantially ± 2 degree C (see Col. 5 lines 37-39), as Mowry (‘490) discloses that the feedback temperature control system provides precise control as discussed in the paragraph above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the feedback temperature control system as taught by combined teaching of Bowen and Mowry will control temperature to any desired specificity such as to substantially ± 1 degree C in order to provide precise control over temperature in the method of sterilizing of at least one implement such as a dental handpiece so as to ensure complete and effective sterilization and avoid exposing the at least one implement to unnecessary high temperatures.
As to Claim 3, Bowen (‘892) discloses that the water in said water-containing ampoule (60) is ultrapure water (see entire document, particularly Col. 6 lines 36-38).
As to Claim 5, Bowen (‘892) discloses that the thermally conductive ballast material melts at or near the temperature desired to be delivered to said at least one inner elongate tubular case (20) (see entire document, particularly Col. 3 lines 26-37, Col. 5 lines 25-32).
As to Claim 6, Bowen (‘892) discloses that said elongate cartridge (50) includes, or is connected to, a timer (see entire document, particularly Col. 7 line 45) that begins a timing cycle when the temperature and pressure values indicate saturated 15steam and provides a signal or automatic shut-off following a predetermined time at said temperature and pressure indicating saturated steam (see entire document, particularly Col. 3 lines 64-67, Col. 6 lines 58-65, Col. 7 lines 45-67).
Thus, Claims 1-3 and 5-7 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Bowen (‘892) and Mowry (‘490).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen (5520892) in view of Mowry (20090080490) as applied to claim 1 above, and further in view of Nevell (5637280).
Bowen (‘892) and Mowry (‘490) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Bowen (‘892) nor Mowry (‘490) appears to specifically teach a pressure relieve valve in said elongate cartridge permitting hot steam to be released following completion of the heating process thereby facilitating cooling.
It was known in the art before the effective filing date of the claimed invention to provide a pressure relief valve in a cartridge/container used for sterilizing at least one implement. Nevell (‘280) discloses a sterilization device comprised of a cartridge/container (11, 12) that includes a pressure relief valve (27) (see entire document, particularly Figures 3-4 and 6, Col. 2 line 50) in order to totally release internal pressure from the cartridge/container once the sterilization has been completed so as to enable removal of sterilized item(s) from therein (see entire document, particularly Col. 3 lines 7-14). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a pressure relief valve in the elongate cartridge of Bowen as modified by Mowry in order to allow release of internal pressure after the sterilization is completed to enable access and removal of sterilized item as shown by Nevell.
Thus, Claim 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Bowen (‘892), Mowry (‘490), and Nevell (‘280).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799